DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 8/25/2022 have been fully considered but they are not persuasive. Regarding claims 2-3, 6-7, the applicant argues that Luo reference does not disclose the feature: non-serving AP receiving information regarding uplink resources allocated to a first UE from the serving AP. Particularly, the applicant argues that the provisional application 61/230,077 to which Luo claims priority does not describes the feature. The Examiner respectfully disagrees and will provide the support in the provisional application 61/230,077 of Luo.
The Examiner would like to draw the applicant’s attention to fig. 3, Serving access point 302 and Non-serving access point 304; para. 0019, 0020, 0040 of the provisional application 61/230,077. 
Para. 0019, 0020, 0040 are reproduced below:
[0019] In addition, access points 100, 128, and/or 130 can assign control resources to the access terminal 122 allowing the access terminal 122 to transmit uplink control data. Access points 100, 128, and/or 130 can receive and process the data to determine information regarding communications over a related data channel. In one example, access points 100, 128, and 130 can coordinate the control resource assignment related to CoMP communications for the access terminal 122 so that the assignment does not collide with assignments given to other access terminals by one or more of the access points 100, 128, and/or 130. In one example, one of the access points 100, 128, or 130 can be serving cell access point (e.g., providing a serving cell within which access terminal 122 communicates) that allocates the control resources and assigns the resources to the access terminal 122, and the other access points clear the allocated control resources in this regard to avoid collision.
[0020] Moreover, access points 100, 128, and 130 can use layer 3 (or radio resource control (RRC) layer) signaling to configure control resources for the access terminal 122. This can include, for example, a serving access point signaling the control resource assignment to the access terminal 122, non-serving access points, and/or the like. The non-serving access points can determine control resources to clear (e.g., not assign the resources to disparate access terminals for control data) based at least in part on the first control channel element (CCE) of the downlink control channel of the serving access point for the access terminal 122 and the layer 3 signal. Also, serving access points and non-serving access points can have different control channel operations; for example, receiving uplink control data can be enabled for the serving access point and disabled for the non-serving access points, such that only the serving access point responds to or is responsible for coordinating responses to the control data.
[0040] As such, control allocation determining component 314 can receive the control resource allocation information and can determine the resources assigned to the wireless device 306 for communicating uplink control data based at least in part on the information and/or based on the first CCE of PDCCH of the serving access point 302 related to the wireless device 306. Once resources related to the control allocation are determined, the control resource clearing component 316 can clear the resources such that non-serving access point 304 refrains from assigning the resources to one or more disparate wireless devices for transmitting uplink control data. Thus, the CoMP access points can keep the resources open for uplink control data communications from the wireless device 306.
Thus, it is clear that the provisional application 61/230,077 of Luo describes the feature: non-serving AP receiving information regarding uplink resources allocated to a first UE from the serving AP.
Luo qualifies as an prior art with the effectively filing date of July 30, 2009, which predates the earliest priority date (Feb. 12, 2010) of the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al. (Pub No.: 2010/0142466) in view of Luo et al. (Pub No.: 2011/0038329).
Regarding claim 2, Palanki et al. discloses a mobile communication system (see system 200 in fig. 2) comprising: 
a user equipment (Palanki et al. see fig. 1, fig. 2, Mobile Device 206; para. 0042); and 
a plurality of base stations configured to perform radio communication with the user equipment (Palanki et al. see fig. 2, Base Stations 202, 204; para. 0042), 
wherein a first base station (read as a particular base station or Base Station 202 in fig. 2) of the plurality of base stations notifies the user equipment of an uplink transmission parameter (read as the assigned uplink resources in para. 0040) (Palanki et al. see fig. 1, fig. 2; para. 0040; …a particular one of the plurality of base stations can signal information identifying the assigned uplink resources to the given mobile device),
the first base station cooperate with a second base station of the plurality of base stations to assign uplink transmission parameter (Palanki et al. see fig. 1, fig. 2; para. 0040, 0042, 0045; …for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . ). In para. 0045, Coordinated scheduling component 210 and coordinated scheduling component 216 can cooperate (e.g., over a backhaul, . . . ) to assign respective resources to mobile device 206 and mobile device 208 to be leveraged for sending respective uplink signals (e.g., respective SRSs, . . . ).). In other words, the plurality of base stations can coordinate to assign the uplink resources for the given mobile devices via a backhaul link, and thus the particular base station shares the uplink resources information with the other base stations (e.g., a second station).
the user equipment transmits an uplink signal using the uplink transmission parameter, and the first base station and the second base station receive the uplink signal transmitted from the user equipment (Palanki et al. see fig. 2; para. 0040, 0046; …following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the plurality of base stations). The plurality of base stations receives the jointly scheduled uplink signal using the shared uplink resources information.
However, Palanki et al. does not explicitly disclose the feature wherein the first base station notifies a second base station of the plurality of base stations of the uplink transmission parameter.
Luo et al. from the same or similar fields of endeavor discloses the feature wherein the first base station notifies a second base station of the plurality of base stations of the uplink transmission parameter (Luo et al. see para. 0006, 0007, 0058; In para. 0006, … Certain aspects of the present disclosure provide a method for wireless communications by a non-serving access point (AP) of a coordinated multi-point (CoMP) set. The method generally includes receiving, from a serving access point (AP) of the CoMP set, information regarding uplink resources allocated to a first user equipment (UE). In para. 0058, …The serving AP may assign the resources to the UE and communicate the assigned resources to the other APs through a backhaul network.). Thus, the non-serving AP receives information regarding uplink resources allocated to a first UE from the serving AP.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Palanki et al. and to implement with the feature as taught by Luo et al. for the non-serving AP to receive uplink resource allocated to the first UE through a backhaul network.
The motivation would be to reduce interference (see Luo et al. para. 0006).
Regarding claim 3, Palanki et al. discloses a base station (see Base Station 204 in fig. 2 or Base station 910 in fig. 9) of a plurality of base stations (Palanki et al. see fig. 2, Base Stations 202, 204) configured to perform radio communication with a user equipment (Palanki et al. see fig. 2; para. 0042), 
the base station comprising: 
an antenna (see fig. 9, antennas 924); 
a frequency converter coupled to the antenna (see fig. 9, transceiver 922; para. 0091); and
a processor (see processor 930 in fig. 9) configured to:
receive, via the antenna and frequency converter, an uplink signal transmitted by the user equipment using an uplink transmission parameter, the user equipment having been notified of the uplink transmission parameter from the other base station (Palanki et al. see fig. 2; para. 0040, 0046; …following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the plurality of base stations). A particular base station of a plurality of base stations, notifies the assigned uplink resources to the mobile device. Each of the plurality of base stations receives the uplink signal using the assigned uplink resources from the given mobile device.
However, Palanki et al. does not explicitly disclose the feature to receive an uplink transmission parameter notified from another base station of the plurality of base stations.
Luo et al. from the same or similar fields of endeavor discloses the feature to receive an uplink transmission parameter notified from another base station of the plurality of base stations (Luo et al. see para. 0006, 0007, 0058; In para. 0006, … Certain aspects of the present disclosure provide a method for wireless communications by a non-serving access point (AP) of a coordinated multi-point (CoMP) set. The method generally includes receiving, from a serving access point (AP) of the CoMP set, information regarding uplink resources allocated to a first user equipment (UE). In para. 0058, …The serving AP may assign the resources to the UE and communicate the assigned resources to the other APs through a backhaul network.). Thus, the other AP(s) receives the assigned resources to the UE from the serving AP.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Palanki et al. and to implement with the feature as taught by Luo et al. for the non-serving AP to receive uplink resource allocated to the first UE through a backhaul network.
The motivation would be to reduce interference (see Luo et al. para. 0006).
Regarding claims 6, 7, Luo et al. discloses the feature wherein the first base station and the second base station use the same uplink transmission parameter for uplink transmissions from the user equipment (Luo et al. see para. 0006, 0007, 0058; The serving AP may assign the resources to the UE and communicate the assigned resources to the other APs through a backhaul network.).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Palanki et al. and to implement with the feature as taught by Luo et al. for the serving AP to communicate the assigned resources to the neighboring APs through backhaul network, such that the serving AP and the neighboring APs use the same uplink transmission parameter.
The motivation would be to reduce interference (see Luo et al. para. 0006).

Claims 4, 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al. (Pub No.: 2010/0142466) in view of Luo et al. (Pub No.: 2011/0038329) as applied to claim 2 or 3 above, and further in view of Malladi et al. (Pub No.: 2009/0129259).
Regarding claims 4, 5, Palanki et al. in view of Luo et al. does not explicitly disclose the feature wherein the uplink signal includes an indication of interference at the user equipment.
Malladi et al. from the same or similar fields of endeavor discloses the feature wherein the uplink signal includes an indication of interference at the user equipment (Malladi et al. see fig. 19, para. 0178, 0180).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the uplink signal (e.g., SRS) as disclosed by Palanki et al. in view of Luo et al. and to implement with the feature as taught by Malladi et al. such that the base station determines the DL and UL interferences based on the uplink signal (SRS).
The motivation would be to enhance transmission reliability.




Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyata (Pub No.: 2011/0136499) discloses a radio base station allocates a large-interference channel or a small-interference channel to a radio terminal. The radio base station includes: a performance determination unit (121) which determines an interference can performance as a performance to cancellation the affects of interference in the radio terminal or the radio base station; and a channel allocation unit (125) which allocates the large-interference channel or the small-interference channel to the radio terminal in accordance with the interference cancellation performance. The channel allocation unit (125) allocates the small-interference channel with a higher priority than the large-interference channel as the interference cancellation performance increases.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464